1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK J. CAVANAUGH,                            )    Case No.: 1:17-cv-0832- LJO - JLT
                                                      )
12                  Plaintiffs,                       )    ORDER REQUIRING PLAINTIFF TO FILE A
                                                      )    STIPULATED REQUEST FOR DISMISSAL OR
13          v.                                        )    A FORMAL MOTION TO DISMISS RELATED
14   DONNY YOUNGBLOOD, et al.,                        )    TO DEFENDANTS FENNELL AND LANDRUM
                                                      )
15                  Defendants.                       )    (Doc. 55)
                                                      )
16
17          The plaintiff has filed a notice of voluntary dismissal according to Fed.R.Civ.P. 41(a)(1)(A) as

18   to defendants Fennell and Landrum. (Doc. 55) This section permits a plaintiff to dismiss at any time

19   before the defendant appears or via a stipulation signed by all parties who have appeared. The

20   plaintiff’s voluntary dismissal is not signed by the other parties who have appeared and both
21   defendants have appeared (Doc. 46) Thus, the Court ORDERS:
22          1.      The plaintiff SHALL file a stipulation of dismissal related to defendants Fennell and
23   Landrum, signed by all parties who have appeared or a formal motion to dismiss these defendants.
24
25   IT IS SO ORDERED.

26      Dated:     October 2, 2018                             /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
27
28
